--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4

 

INTELLECTUAL PROPERTY AGREEMENT

 

This INTELLECTUAL PROPERTY AGREEMENT (this “Agreement”) entered into as of
October 1, 2012 (the “effective Date”), by and between Ocwen Mortgage Servicing,
Inc., a corporation organized under the laws of the United States Virgin Islands
(“Ocwen,” or together with its subsidiaries, the “Ocwen Group”), and Altisource
Solutions S.à r.l., a private limited liability company organized under the laws
of the Grand Duchy of Luxembourg (“Altisource,” or together with its Affiliates,
the “Altisource Group”).

 

RECITALS

 

WHEREAS, in addition to this Agreement, Ocwen and Altisource are also entering
into a Services Agreement, a Technology Products Services Agreement, and a Data
Center and Disaster Recovery Services Agreement, each dated as of the Effective
Date and the Support Services Agreement between Ocwen and Altisource dated
August 10, 2012 (collectively, the “Services Agreements”), by which Altisource
will provide various services to Ocwen; and

 

WHEREAS, in conjunction with the Services Agreements, this Agreement shall
govern the licensing of the Licensed Intellectual Property, as defined below.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.     Definitions. For the purposes of this Agreement, the following terms
shall have the following meanings:

 

“Affiliate” or “Affiliates” means with respect to any Person: (a) any directly
or indirectly wholly owned subsidiary of such Person; (b) any Person that
directly or indirectly owns 100% of the voting stock of such Person; or (c) a
Person that controls, is controlled by, or is under common control with such
Person. As used herein, “control” of any entity means the possession, directly
or indirectly, through one or more intermediaries, of the power to direct or
cause the direction of the management or policies of such entity, whether
through ownership of voting securities or other interests, by contract, or
otherwise. Furthermore, with respect to any Person that is partially owned by
such Person and does not otherwise constitute an Affiliate (a “Partially Owned
Person”), such Partially Owned Person shall be considered an Affiliate of such
Person for purposes of this Agreement if such Person can, after making a good
faith effort to do so, legally bind such Partially Owned Person to this
Agreement.

 

“Altisource” shall include Altisource Portfolio Solutions S.A., Altisource’s
parent company, and the members of the ALTISOURCE Group.

 

“Altisource Indemnitees” shall have the meaning set forth in Section 15 below.

 

“Altisource IP” shall mean all Intellectual Property owned by Altisource as of
the Effective Date or acquired during the term of any of the Services Agreements
and includes, but is not limited to, the Intellectual Property set forth on
Schedule I hereto.

 

“Confidential Information” means information that constitutes trade secrets or
confidential proprietary information, regardless of medium in which the
information is stored, whether now known or to be developed in the future,
including but not limited to all written technical information, data,
specifications, research and development information, engineering drawings,
operating and maintenance manuals and materials, analyses prepared by
consultants and other third parties, all cost information, sales and pricing
data, customer prospect lists, supplier records, customer and supplier lists,
customer and vendor data, development and manufacturing files, vendor and
customer drawings, formulations and specifications, quality records and reports,
and financial records and reports.

 





Page 1 of 14

 

 

“Disclosing Party” shall have the meaning set forth in Section 10(b) below.

 

“Group” means, collectively, either party’s Subsidiaries and Affiliates.

 

“Governmental Authority” shall mean any federal, state, local, foreign, or
international court, government, department, commission, board, bureau, agency,
official, or other legislative, judicial, regulatory, administrative, or
governmental authority.

 

“Intellectual Property” means all domestic and foreign patents, copyrights,
trade names, domain names, trademarks, service marks, registrations and
applications for any of the foregoing, databases, mask works, Confidential
Information, inventions (whether or not patentable or patented), processes,
know-how, procedures, computer applications, programs and other software,
including operating software, network software, firmware, middleware, design
software, design tools, systems documentation, manuals, and instructions, other
proprietary information, and licenses from third parties granting the right to
use any of the foregoing.

 

“Initial Term” means the term of this Agreement that begins on the Effective
Date and ends on the eighth anniversary of the Effective Date.

 

“Invoiced Amount” shall have the meaning set forth in Section 5(b) below.

 

“IP Fee Letter” shall have the meaning set forth in Section 5(a) below.

 

“Licensed Intellectual Property” means the Intellectual Property being licensed
to Ocwen hereunder, including the Intellectual Property contained in Schedule II
attached hereto, as that schedule may be amended from time to time in
Altisource’s sole discretion.

 

“Licensed Marks” means the trademarks and service marks identified as
“Trademarks” in Schedule II attached hereto, as that schedule may be modified by
Altisource in its sole discretion, and used in conjunction with the offering and
provision of the licensed goods or services.

 

“Licensed Technology” means all Licensed Intellectual Property, excluding the
Licensed Marks, necessary for Ocwen to enjoy the benefit of the Services.

 

“Licensed Software” means any of the following software programs: RealServicing,
RealTrans, RealResolution, RealPortal, RealDoc, RealSynergy and any other
software developed after the date hereof licensed from Altisource to Ocwen that
is integral to Ocwen’s operations.

 

“Ocwen Competitor” means any Person (other than Ocwen), together with its
Affiliates, that provides residential loan servicing services in the United
States or any territory thereof. For purposes of this definition, “Person”
includes any “group” as that term is used in Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, and “beneficial ownership” shall have the
meaning provided in Rule 13d-3 under the Securities Exchange Act of 1934.

 

“Ocwen Indemnitiees” shall have the meaning set forth in Section 15 below.

 

“Party” shall mean a party to this Agreement, and “Parties” shall mean all
parties to this Agreement.

 

Page 2 of 14

 



 

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, or any other entity, and any Governmental Authority.

 

“Receiving Party” shall have the meaning set forth in Section 10(b) below.

 

“Renewal Term” or “Renewal Terms” means any one or more subsequent five-year
renewal terms of this Agreement, or such shorter subsequent period if this
Agreement is terminated.

 

“Section” means any enumerated paragraph of this Agreement.

 

“Services” means all Services collectively as such term is defined in each of
the respective Service Agreements.

 

“Software Change of Control” means at any time, with respect to Altisource, the
occurrence of any of the following: (a) Transfer by Altisource to an Ocwen
Competitor of all or substantially all of Altisource’s rights and title to (i)
any of the Licensed Software or (ii) any other Licensed Intellectual Property,
the effect of which is material and adverse to Ocwen, or (b) any Ocwen
Competitor, (i) acquires (whether through legal or “beneficial ownership,” by
contract, or otherwise), directly or indirectly, the right to vote more than 50%
of the total voting power of all common stock then outstanding of Altisource or
Altisource’s direct parent company , or (ii) shall have elected, or caused to be
elected, a sufficient number of its or their nominees to the board of directors
of Altisource or Altisource’s direct parent company such that the nominees so
elected (regardless of when elected) shall collectively constitute a majority of
the board of directors of Altisource or Altisource’s direct parent company.

 

“Subsidiary” or “Subsidiaries” of any Person means any corporation or other
organization whether incorporated or unincorporated of which at least a majority
of the securities or interests having by the terms thereof ordinary voting power
to elect at least a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such Person or by any one or more
of its Subsidiaries, or by such Person and one or more of its Subsidiaries;
provided, however, that any Person that is not wholly owned by any other Person
shall not be a Subsidiary of such other Person unless such other Person
controls, or has the right, power, or ability to control that Person.

 

“Term” means the Initial Term and any Renewal Terms.

 

“Territory” means the United States and its territories.

 

2.     Altisource Grant of License; Reservation of Rights

 

a)     Altisource hereby grants and confirms to Ocwen the non-exclusive license
and non-exclusive right to use that portion of the Licensed Intellectual
Property necessary to use and enjoy the Services or otherwise necessary for
Ocwen to perform its residential loan servicing operations, for itself and for
the Ocwen Group, solely in the Territory, and the limited, non-exclusive, fully
paid-up, nontransferable, revocable right to access or to otherwise use, for the
term of this Agreement, all Intellectual Property owned by or, to the extent
permitted by the applicable license, licensed to Altisource solely to the extent
necessary for Altisource to perform its obligations to supply any Services to
Ocwen under the Services Agreements anywhere in the world, subject to
Altisource’s rights of approval and control under this Agreement, which approval
will not be unreasonably delayed or withheld.

 

b)     To the extent that Altisource ceases to provide any particular Services,
the license granted hereunder for the Licensed Intellectual Property pertinent
to such Services will likewise cease, unless and to the extent that the same
Licensed Intellectual Property is required for Ocwen’s receipt of any other
Services being provided by Altisource for the benefit of Ocwen at the time of
cessation or in the future.

 



Page 3 of 14

 

 

c)     The Parties agree that it is critical that the Licensed Intellectual
Property be protected and enhanced, and toward this end, Ocwen agrees, both
during the Term and thereafter, not to:

 

(i)      combine any name or names, service marks, or trademarks with the
Licensed Marks;

 

(ii)     use any other name or names, service marks, or trademarks in
association with the Licensed Marks in any advertising, promotion, publicity,
labeling, packaging, or printed matter of any kind utilized by Ocwen without
Altisource’s prior express written consent;

 

(iii)    do, or suffer to be done, any act that may in any way adversely affect
any rights of Altisource in and to the Licensed Intellectual Property or any
registrations thereof, or that, directly or indirectly, may reduce the value of
the Licensed Intellectual Property or detract from them or the reputation of
Altisource;

 

(iv)    challenge the title or rights of Altisource in or to the Licensed
Intellectual Property;

 

(v)     apply to register or maintain any application or registration respecting
the Licensed Intellectual Property or any other mark or domain name confusingly
similar to the Licensed Marks, or domain names licensed hereunder, except with
the consent and direction of Altisource and in the name of Altisource, unless
Altisource directs the use of another name;

 

(vi)    use any colorable imitation of any of the Licensed Marks or any variant
form (including variant design forms, logos, colors, or type styles) not
specifically approved by Altisource;

 

(vii)   misuse the Licensed Intellectual Property or take any action that would
tend to destroy or diminish the value of the Licensed Intellectual Property; or

 

(viii)  make use of the Licensed Technology beyond the internal enjoyment and
exploitation of the Services.

 

d)     The Parties agree that all use by Ocwen of the Licensed Intellectual
Property under the terms of this Agreement inures to the benefit of Altisource.

 

e)     Ocwen agrees to: (i) cooperate fully with Altisource in securing and
maintaining the ownership and goodwill of Altisource in the Licensed
Intellectual Property; and (ii) to assist Altisource, at Altisource’s direction,
in the protection, enhancement, maintenance, and enforcement of Altisource’s
rights in the Licensed Intellectual Property.

 

f)     Altisource reserves all rights in and to the Licensed Intellectual
Property, and Altisource may exercise such rights at any time. In that regard,
nothing herein shall be deemed to prevent Altisource, at any time, from using
and granting to third parties the right to use the Licensed Intellectual
Property in the Territory or elsewhere in connection with the Services.

 

g)     OCWEN shall not exploit the Licensed Intellectual Property licensed
hereunder outside the Territory or for any purpose beyond its use and enjoyment
of the Services without the prior express written consent of Altisource.

 

h)     Nothing herein shall be deemed to be a grant to Ocwen of the right to use
or exploit any Licensed Intellectual Property beyond that licensed hereunder.

 

Page 4 of 14

 

 

3.    [Reserved]. 

 

4.     Royalties

 

a)     In consideration of the rights granted to the respective Parties under
this Agreement, Altisource shall provide the reports to Ocwen and Ocwen shall
pay the royalties to Altisource as such are set forth in that certain fee letter
between Ocwen and Altisource dated as of the Effective Date (the “IP Fee
Letter”).

 

b)     Altisource shall submit statements of account to Ocwen on a monthly basis
with respect to all amounts payable by the Ocwen to Altisource hereunder (the
“Invoiced Amount”), setting out the royalty amount billed to the Ocwen. Ocwen
shall pay the Invoiced Amount to Altisource by wire transfer of immediately
available funds to an account or accounts specified by Altisource, or in such
other manner as specified by Altisourcein writing, or as otherwise reasonably
agreed to by the Parties hereto, within thirty (30) days of the date of delivery
to Ocwen of the applicable statement of account; provided, that, in the event of
any dispute as to an Invoiced Amount, Ocwen shall pay the undisputed portion, if
any, of such Invoiced Amount in accordance with the foregoing, and shall pay the
remaining amount, if any, promptly upon resolution of such dispute.

 

5.     Term and Renewal.

 

(a)    Initial Term. This Agreement shall commence on the Effective Date and
shall continue in full force and effect until August 31, 2020 (the “Initial
Term”), or the earlier date upon which this Agreement has been otherwise
terminated in accordance with the terms hereof.

 

(b)   Renewal Term. Subject to the provisions of Sections 2(b) and 9, this
Agreement will survive for the Initial Term and will automatically renew for
four (4) two (2)-year increments following the Initial Term (each a “Renewal
Term”); provided that (a) each Party has fully complied with its obligations
under this Agreement and has maintained a performance standard acceptable to the
other Party during the prior term and (b) the Agreement has not been terminated.

 

6.     Quality Control

 

a)     The Parties recognize and acknowledge that the offering of goods or
services of inferior quality under the any licensed marks hereunder may damage
the business reputation of the Parties and the goodwill associated with such
marks. Accordingly, in order to maintain the respective Parties’ reputation for
quality, Ocwen will provide products and/or services under the licensed marks of
a quality no less than its current quality. All promotional material utilizing
the licensed marks must be approved in writing by Altisource prior to use.

 

b)     Ocwen shall at all times and in all places permit Altisource, by
representatives designated by Altisource, to inspect the use made of the
Licensed Intellectual Property under this Agreement. At all times, Ocwen shall
comply with the reasonable quality control procedures furnished or approved,
from time to time, by Altisource concerning use of the licensed marks and the
quality of any goods or services offered thereunder. Upon reasonable prior
notice, Altisource may inspect and review the offices and records of Ocwen
during normal business hours for compliance with this or any other provision of
this Agreement.

 

c)     Ocwen shall use and display the licensed marks only in such form and
manner as are specifically approved in advance by Altisource.

 

d)     Ocwen shall cause to appear the legends, markings, and notices that
Altisource may direct on all material used by Ocwen in connection with the
Licensed Intellectual Property and on any printed matter on which Ocwen elects
to have licensed marks appear.

 



Page 5 of 14

 

 

e)     Ocwen shall be permitted to use any designs, materials, packages, labels,
promotional materials, and advertising materials in relation to any goods or
services approved by Altisource; provided, however, that in the event that,
after the Effective Date, any such design, material, package, label, promotional
material, or advertising material is materially modified, or the manner in which
any of the foregoing is used is proposed to be materially modified, Ocwen shall
obtain the written approval of Altisource (such approval not to be unreasonably
withheld) for such design, material, package, label, promotional material,
advertising material, or such modified use thereof prior to any use thereof.

 

7.     Advertising and Promotion. Ocwen shall provide to Altisource, free of
charge for its permanent archives, copies or representative samples of all
advertising and promotional materials bearing any licensed marks.

 

8.     Intellectual Property Rights Ownership.

 

a)     Ocwen acknowledges that Altisource is the owner of all right, title, and
interest in and to the Altisource IP and the Licensed Intellectual Property and
is also the owner of the goodwill related to or that shall become related to any
marks included in the Altisource IP and the Licensed Marks.

 

b)     [Reserved].

 

c)     At Altisource’s request, Ocwen shall execute any documents reasonably
required by Altisource to confirm the Altisource’s ownership of all rights in
and to, for Altisource, the Altisource IP and the Licensed Intellectual Property
the rights of Altisource pursuant to this Agreement. Ocwen shall cooperate with
Altisource in connection with the filing and prosecution by Altisource of
applications to register the Altisource IP and Licensed Intellectual Property,
and in connection with the maintenance and renewal of any such registrations
that may issue.

 

d)     Ocwen shall use the Licensed Intellectual Property strictly in compliance
with the legal requirements of the Territory or wherever the Services in
connection with which the Licensed Intellectual Property may be rendered, and
shall use such markings in connection therewith as may be required by applicable
law.

 

e)     Any challenge by Ocwen to the rights of Altisource in the Licensed
Intellectual Property, or any attempt to register Licensed Intellectual Property
in Ocwen’s or any other party’s name, shall be deemed a material and incurable
default hereunder.

 

f)     Ocwen shall not use, and shall not cause or permit any third party to
use, the Licensed Intellectual Property in any unlawful or deceptive manner or
in any other way that is likely to directly or indirectly tarnish, dilute,
denigrate, diminish, lessen the value of, or invalidate any of the Licensed
Intellectual Property.

 

g)     [Reserved].

 

h)     Any technology or Intellectual Property jointly developed by the Parties
shall become the property of Altisource and shall constitute Altisource IP.
Ocwen shall cooperate with Altisource in connection with the filing and
prosecution by Altisource of applications to register, for Altisource, any such
jointly developed technology and Intellectual Property, and in connection with
the maintenance and renewal of any such registrations that may issue.

 

i)     Each of the Parties acknowledges and agrees that (i) Ocwen will continue
to own all of its loan servicing data, and (ii) Ocwen will grant to Altisource
free access to such loan servicing data, including, without limitation, allowing
Altisource to backup such loan servicing data in accordance with Altisource’s
reasonable standard practices, and nothing in this Agreement shall limit
Altisource’s ability to use any such data.

 

Page 6 of 14

 

 

j)     Within one hundred and twenty (120) days of the Effective Date,
Altisource shall establish and maintain a copy of the source code and the object
code for all Licensed Software, along with programmer’s notes and other
materials sufficient to permit Ocwen to understand the design and operation of
the Licensed Software (collectively, all such materials are referred to as the
“Escrow Material”) in escrow with a recognized escrow agent on terms and
conditions reasonably acceptable to Ocwen, including, but not limited to,
identifying the occurrence of a Software Change of Control following which
Ocwen’s rights to the Licensed Software are materially and adversely impaired as
a release condition for the affected Licensed Software (such agreement for
escrow shall be referred to as the “Escrow Agreement”). On the last day of each
calendar quarter, or such other period as the Parties may jointly agree,
Altisource shall deposit into such escrow Escrow Material corresponding to any
new release or upgrades of existing Licensed Software or new Licensed Software
that has been licensed to Ocwen during the preceding quarter, if any. None of
the Escrow Material shall contain devices of any kind that would prevent the use
of the Escrow Material; provided, however, that, if the Licensed Software
normally includes password protection, the use of software keys or other devices
that disable or limit its use, then the Escrow Material shall include: (1) the
passwords, software keys, and any other items necessary to allow a party to
fully utilize the Licensed Software; (2) instructions for the use of such
passwords, software keys, and other items; and (3) the means to generate
additional passwords, software keys and other such items for subsequent
licensees. Ocwen may at any time request verification of the Escrow Material in
accordance with the verification procedures set forth in the Escrow Agreement,
and Altisource shall comply with their verification obligations set forth in the
Escrow Agreement.

 

9.   Confidentiality

 

a)     Confidential Information. The Parties acknowledge that information to be
shared between Altisource and Ocwen may be Confidential Information.

 

b)     Duty of Confidentiality. To the extent a Party (the “Disclosing Party”)
shares Confidential Information with the other Party (the “Receiving Party”),
the Receiving Party agrees to secure and protect the confidentiality of the
Disclosing Party’s Confidential Information in a manner consistent with the
maintenance of the Disclosing Party’s rights therein, using at least as great a
degree of care as the Receiving Party uses to maintain the confidentiality of
its own Confidential Information of a similar nature, but in no event using less
than a commercially reasonable degree of care. The Receiving Party shall not
disclose, disseminate, or otherwise publish or communicate the Disclosing
Party’s Confidential Information to any person, firm, corporation, or other
third party without the prior written consent of the Disclosing Party, except to
the Receiving Party’s direct and indirect employees, consultants, and
representatives who have a need to know and who have been informed of and made
subject to obligations corresponding to the Receiving Party’s obligations
hereunder.

 

c)     Breach of Confidentiality. The Parties agree that in the event of a
breach of this Section by a Receiving Party or its direct or indirect employees,
consultants, or representatives, the Disclosing Party may suffer irreparable
damage for which monetary relief may be inadequate. Accordingly, in addition to
any other remedies available to it, the Disclosing Party shall be entitled to
equitable relief, including specific performance and other injunctive relief,
without the necessity of posting a bond.

 

10.   Termination

 

a)     If either Party materially defaults in the performance of any provision
of this Agreement and such default is not cured within thirty (30) days after
receiving notice of such default from the non-defaulting Party, the
non-defaulting Party shall be entitled to terminate this Agreement effective
immediately upon delivery of final written notice to the defaulting Party.

 

b)     If a Party (i) becomes insolvent, (ii) files a petition in bankruptcy or
insolvency, is adjudicated bankrupt or insolvent, or files any petition or
answer seeking reorganization, readjustment, or arrangement of its business
under any law relating to bankruptcy or insolvency, or if a receiver, trustee,
or liquidator is appointed for any of the property of the Party and within sixty
(60) days thereof such Party fails to secure a dismissal thereof, or (iii) makes
any assignment for the benefit of creditors, then and in that event only, the
Party that is not the subject of such proceedings may terminate this Agreement
immediately upon written notice.

 



Page 7 of 14

 

 

11.   Post-Termination; Expiration of Rights and Obligations

 

a)     If this Agreement is terminated for any cause or no cause or expires, all
rights to use the Licensed Intellectual Property granted under this Agreement
shall forthwith revert to Altisource, and OCWEN and its receivers,
representatives, trustees, agents, administrators, successors, or permitted
assigns shall have no right after the effective date of termination to use or
exploit any Licensed Intellectual Property, including no right to use, sell,
ship, market, or distribute products, services, or promotional materials bearing
the Licensed Marks, unless they have received the prior written approval of
Altisource. All materials bearing the Licensed Marks and all copies of materials
embodying or incorporating the Licensed Intellectual Property shall be destroyed
or disposed of in a manner authorized by Altisource. Upon Altisource’s request,
Ocwen shall provide evidence satisfactory to Altisource of destruction or other
disposition of such materials and things. Ocwen must do all things necessary to
withdraw all filings that reflect Ocwen as a registered, licensed, or authorized
user of any Licensed Intellectual Property.

 

b)     [Reserved].

 

c)     If this Agreement is terminated for any cause or no cause or expires, all
materials containing Confidential Information of a Disclosing Party shall be
destroyed or disposed of in a manner authorized by the Disclosing Party. Upon
the Disclosing Party’s request, the Receiving Party shall provide evidence
satisfactory to the Disclosing Party of destruction or other disposition of such
materials and things.

 

d)     Upon termination, all payments due to Altisource hereunder shall become
immediately due and payable.

 

12.   Notice of Infringement and Cooperation

 

a)     Altisource, if it so desires, may commence to prosecute any proceedings,
claims, or suits to protect the Licensed Intellectual Property in Altisource’s
own name or in the name of Ocwen or join Ocwen as a party thereto. Ocwen agrees
to supply Altisource with such information as Altisource may reasonably request,
including information regarding sales and promotion, to aid Altisource in the
acquisition, maintenance, and renewal of applications and registrations of the
Licensed Intellectual Property, in the recordal of this Agreement, in the entry
of Ocwen as a registered or authorized user of the Licensed Intellectual
Property, or in furtherance of any other purpose related to the acquisition,
preservation, protection, or defense of the Licensed Intellectual Property.

 

b)     [Reserved].

 

c)     Ocwen agrees to notify Altisource promptly in writing in the event it
becomes aware of any third party infringing, misusing, or otherwise violating
any of the rights of Altisource in its Intellectual Property, or who Licensee
believes is, or may be infringing, diluting, or otherwise derogating the
Intellectual Property of Altisource. Altisource may, in its sole discretion,
take action against such third party to enforce its interests in its
Intellectual Property, and in such event shall be entitled to retain all
monetary recovery from any such third party by way of judgment, settlement, or
otherwise. Ocwen agrees to cooperate promptly and fully with any such effort;
provided, however, that Altisource shall reimburse Ocwen for all of its
out-of-pocket expenses, not including attorneys’ fees, incurred as a result of
such assistance.

 

Page 8 of 14

 

 

13.   Dispute Resolution. It is the intent of the Parties to use reasonable best
efforts to resolve expeditiously any dispute, controversy, or claim between or
among them with respect to the matters covered hereby that may arise from time
to time on a mutually acceptable negotiated basis. In furtherance of the
foregoing, a Party involved in a dispute, controversy, or claim may deliver a
notice (an “Escalation Notice”) demanding an in-person meeting involving
representatives of the Parties at a senior level of management (or if the
Parties agree, of the appropriate strategic business unit or division within
such entity). A copy of any such Escalation Notice shall be given to the General
Counsel, or like officer or official, of the Party involved in the dispute,
controversy or claim (which copy shall state that it is an Escalation Notice
pursuant to this Agreement). Any agenda, location, or procedures for such
discussions or negotiations between the Parties may be established by the
Parties from time to time; provided, however, that the Parties shall use
commercially reasonable efforts to meet within thirty (30) days of the
Escalation Notice.

 

14.   Indemnification.

 

a)     Ocwen shall indemnify, defend, and hold harmless Altisource, each other
member of the Altisource Group, and each of their respective former and current
directors, officers, and employees, and each of the heirs, executors,
successors, and assigns of any of the foregoing (collectively, the “Altisource
Indemnitees”) with legal counsel reasonably acceptable to Altisource from and
against all demands, claims, injuries, losses, damages, actions, suits, causes
of action, proceedings, judgments, liabilities, and expenses, including
attorneys’ fees, court costs, and other legal expenses, arising out of or
connected with the violation of the proprietary rights of any third party
through Ocwen’s actions, including, but not limited to, liability due solely to
the negligence or recklessness of Ocwen, or of a breach of any representation or
warranty made by Ocwen in this Agreement. Altisource shall give to Ocwen notice
of any such claim or suit as soon as possible and afford Ocwen the opportunity
to defend the claim at its own expense through counsel of its own choice. Unless
approved in writing, Ocwen, its representatives, agents, and assigns shall not
voluntarily settle any such claim or suit in a manner that might in any way
adversely affect or be in derogation of any rights of Altisource in and to the
Licensed Intellectual Property or constitute any admission in respect thereof or
otherwise. Nothing herein shall preclude Altisource from participating in any
manner through counsel of its own choosing at its own expense, and no approval
by Altisource of any action by Ocwen shall affect any right of Altisource to
indemnification hereunder. Altisource agrees to cooperate to the extent
reasonably necessary to reduce or eliminate the indemnified liability.

 

b)     Altisource shall indemnify, defend, and hold harmless Ocwen, each other
member of the Ocwen Group, and each of their respective former and current
directors, officers, and employees, and each of the heirs, executors,
successors, and assigns of any of the foregoing (collectively, the “Ocwen
Indemnitees”) with legal counsel reasonably acceptable to Ocwen from and against
all demands, claims, injuries, losses, damages, actions, suits, causes of
action, proceedings, judgments, liabilities, and expenses, including attorneys’
fees, court costs, and other legal expenses, arising out of or connected with
the violation of the proprietary rights of any third party through Altisource’s
actions, including, but not limited to, liability due solely to the negligence
or recklessness of Altisource, or of a breach of any representation or warranty
made by Altisource in this Agreement. Ocwen shall give to Altisource notice of
any such claim or suit as soon as possible and afford Altisource the opportunity
to defend the claim at its own expense through counsel of its own choice. Unless
approved in writing, Altisource, its representatives, agents, and assigns shall
not voluntarily settle any such claim or suit in a manner that might in any way
adversely affect or be in derogation of any rights of Ocwen or constitute any
admission in respect thereof or otherwise. Nothing herein shall preclude Ocwen
from participating in any manner through counsel of its own choosing at its own
expense, and no approval by Ocwen of any action by Altisource shall affect any
right of Ocwen to indemnification hereunder. Ocwen agrees to cooperate to the
extent reasonably necessary to reduce or eliminate the indemnified liability.

 

15.   Representations and Warranties. Ocwen represents on behalf of itself and
each member of the Ocwen Group, and Altisource represents on behalf of itself
and each member of the Altisource Group, as follows:

 

(a)     each Person has the requisite corporate or other power and authority and
has taken all corporate or other action necessary in order to execute, deliver,
and perform each of this Agreement to which it is a party and to consummate the
transactions contemplated hereby and thereby;

 

Page 9 of 14

 

 

(b)     this Agreement will be, on or prior to the Effective Date, duly executed
and delivered and constitutes, or will constitute, a valid and binding agreement
enforceable in accordance with the terms thereof.

 

16.   DISCLAIMERS OF WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, ALTISOURCE HAS NOT MADE, AND IS NOT MAKING, ANY REPRESENTATION OR
WARRANTY TO OCWEN, INCLUDING WITH RESPECT TO THE LICENSED INTELLECTUAL PROPERTY,
THE SERVICES, OR THE PROSPECTS OF THE BUSINESS TO BE CONDUCTED BY OCWEN. EXCEPT
AS EXPRESSLY WARRANTED HEREIN, ALTISOURCE EXPRESSLY DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, STATUTORY, OR OTHERWISE, INCLUDING, BUT NOT
LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, AND DURABILITY; ANY WARRANTY WITH RESPECT TO INTELLECTUAL PROPERTY
INFRINGEMENT; AND ANY WARRANTY ARISING FROM A COURSE OF DEALING OR USAGE OF
TRADE. ALTISOURCE DOES NOT WARRANT THAT ANY SOFTWARE OR SERVICES COVERED UNDER
THIS AGREEMENT WILL MEET ALL OF OCWEN’S REQUIREMENTS, OR THAT THE USE OF ANY
SOFTWARE WILL BE UNINTERRUPTED (FOR WHATEVER REASON), BE FREE FROM PROGRAMMING
OR OTHER ERRORS, OR WILL BE SAFE FROM VIRUSES, WORMS, OR SECURITY BREACHES.
ALTISOURCE HAS NOT AUTHORIZED AND DOES NOT AUTHORIZE ANYONE TO MAKE ANY
WARRANTIES ON ALTISOURCE’S BEHALF.

 

17.   LIMITATION OF LIABILITY. REGARDLESS OF THE FORM OR NATURE OF ANY ACTION,
CAUSE OF ACTION, OR CLAIM, UNDER NO CIRCUMSTANCES SHALL A PARTY BE LIABLE FOR
ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTIAL, CONSEQUENTIAL, OR
TREBLE DAMAGES OF ANY CHARACTER; ANY LOSS OF PROFITS, LOSS OF USE, LOSS OF
BUSINESS REVENUE, LOSS OF INCOME, LOSS OF DATA, OR LOSS OF BUSINESS OPPORTUNITY;
FAILURE TO REALIZE EXPECTED SAVINGS; OR COSTS OF COVER, ARISING OUT OF OR
RELATING TO THIS AGREEMENT, RELATED TO THE LICENSED INTELLECTUAL PROPERTY OR THE
ALTISOURCE IP, EVEN IF THE PARTY HAS BEEN INFORMED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

18.   Costs and Expenses

 

a)     Each Party shall bear and pay all costs and expenses arising in
connection with its performance under this Agreement.

 

b)     In the event that Ocwen does not make any payment required under the
provisions of this Agreement to Altisource when due in accordance with the terms
hereof, Altisource may, at its option, charge Ocwen interest on the unpaid
amount at the rate of 2% per annum above the prime rate charged by JPMorgan
Chase Bank, N.A. (or its successor). In addition, Ocwen shall reimburse
Altisource for all costs of collection of overdue amounts, including any
reasonable attorneys’ fees.

 

c)     Should either Party incur any costs, including attorneys’ or experts’
fees, as a result of a material breach of this Agreement by the other Party, the
breaching Party shall be liable to the non-breaching Party for all such costs in
addition to any other relief to which the non-breaching Party may be entitled.

 

19.   Miscellaneous

 

a)     Counterparts; Entire Agreement; Corporate Power.

 

(i)      This Agreement may be executed in one or more counterparts, including
by facsimile, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each
party hereto or thereto and delivered to the other parties hereto or thereto.

 

(ii)     This Agreement and the exhibits and schedules hereto, including the IP
Fee Letter, contain the entire agreement between the Parties with respect to the
subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments, and conversations with
respect to such subject matter, and there are no agreements or understandings
between the Parties with respect to the subject matter hereof other than those
set forth or referred to herein or therein.

 

Page 10 of 14

 



 

b)     Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York
applicable to contracts made and to be performed wholly in such State and
irrespective of the choice of law principles of the State of New York, as to all
matters.

 

c)     Assignability. This Agreement shall inure to the benefit of and be
binding upon the Parties hereto and their respective successors and permitted
assigns. No Party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party hereto; provided, however, that either Party may assign this
Agreement without the consent of the other party to any third party that
acquires, by any means, including by merger or consolidation, all or
substantially all the consolidated assets of such Party, subject to Section 8(j)
in the case of a Software Change of Control. Further, any assignee of any
licensed Intellectual Property hereunder or any Person who acquires any right or
title to any Licensed Intellectual Property following a Software Change of
Control or otherwise shall take such Licensed Intellectual Property subject to
the license set forth herein. Any purported assignment in violation of this
Section 19(c) shall be void and shall constitute a material breach of this
Agreement.

 

d)     Third-Party Beneficiaries. Except for the indemnification rights under
this Agreement of any Ocwen Indemnitee or Altisource Indemnitee in their
respective capacities as such, (a) the provisions of this Agreement are solely
for the benefit of the Parties hereto and are not intended to confer upon any
Person except the Parties hereto any rights or remedies hereunder, and (b) there
are no third-party beneficiaries of this Agreement and this Agreement shall not
provide any third person with any remedy, claim, liability, reimbursement, cause
of action, or other right in excess of those existing without reference to this
Agreement.

 

e)     Notices. All notices or other communications under this Agreement or any
Ancillary Agreement shall be in writing and shall be deemed to be duly given
when (a) delivered in person, (b) sent by facsimile (except that, if not sent
during normal business hours for the recipient, then at the opening of business
on the next business day for the recipient) to the facsimile numbers set forth
below, or (c) deposited in the United States mail or private express mail,
postage prepaid, addressed as follows:

 

If to Ocwen, to:

 

Ocwen Mortgage Servicing, Inc.

402 Strand Street

Frederiksted, Virgin Islands 00840-3531

Attn: Corporate Secretary

Facsimile number: _________

 

If to Altisource, to:

 

Altisource Solutions S.à r.l.

291 route d’Arlon

L-1150 Luxembourg

Attn: Corporate Secretary

Facsimile number: 352-2744-9499

With a copy to: contractmanagement@altisource.com

 

Either Party may, by notice to the other Party, change the address to which such
notices are to be given.

 

Page 11 of 14

 



 

f)     Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
hereof or thereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired, or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby or thereby, as the case
may be, is not affected in any manner materially adverse to either Party. Upon
any such determination, the Parties shall negotiate in good faith in an effort
to agree upon a suitable and equitable provision to effect the original intent
of the Parties.

 

g)     Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

h)     Survival of Covenants. Except as expressly set forth in this Agreement,
the covenants in this Agreement and the liabilities for the breach of any
obligations in this Agreement contained in Sections 2, 6(b), 7, 8, 9, 11, 12,
13, 14, 15, 16, 17, 18, and 19 shall survive the termination or expiration of
this Agreement.

 

i)     Waivers of Default. Waiver by any Party hereto of any default by any
other Party hereto of any provision of this Agreement shall not be deemed a
waiver by the waiving Party of any subsequent or other default.

 

j)     Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the Party or Parties who are to be hereby or thereby aggrieved shall have the
right to specific performance and injunctive or other equitable relief of its
rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative. The other Party or Parties shall not oppose the granting of such
relief. The Parties to this Agreement hereby agree that the remedies at law for
any breach or threatened breach hereof, including monetary damages, are
inadequate compensation for any loss and that any defense in any action for
specific performance that a remedy at law would be adequate is waived. Any
requirements for the securing or posting of any bond with such remedy are
waived.

 

k)     Amendments. No provisions of this Agreement shall be deemed waived,
amended, supplemented, or modified by any Party hereto, unless such waiver,
amendment, supplement, or modification is in writing and signed by the
authorized representative of the Party against whom it is sought to enforce such
waiver, amendment, supplement, or modification.

 

l)      Interpretation. Words in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
genders as the context requires. The terms “hereof,” “herein,” and “herewith,”
and words of similar import, unless otherwise stated, shall be construed to
refer to this Agreement as a whole (including all of the schedules and exhibits
hereto) and not to any particular provision of this Agreement. Section, Exhibit,
and Schedule references are to the sections, exhibits, and schedules of or to
this Agreement unless otherwise specified. Any reference herein to this
Agreement, unless otherwise stated, shall be construed to refer to this
Agreement as amended, supplemented, or otherwise modified from time to time, as
permitted by the terms hereof. The word “including” and words of similar import
when used in this Agreement shall mean “including, without limitation,” unless
the context otherwise requires or unless otherwise specified. The word “or”
shall not be exclusive. There shall be no presumption of interpreting this
Agreement or any provision hereof against the draftsperson of this Agreement or
any such provision.

 

Page 12 of 14

 



 

m)     Jurisdiction; Service of Process; Limitations. Any action or proceeding
arising out of or relating to this Agreement shall be brought in the courts of
the State of New York located in the County of New York or in the United States
District Court for the Southern District of New York (if any party to such
action or proceeding has or can acquire jurisdiction), and each of the Parties
hereto irrevocably submits to the exclusive jurisdiction of each such court in
any such action or proceeding, waives any objection it may now or hereafter have
to venue or to convenience of forum, agrees that all claims in respect of the
action or proceeding shall be heard and determined only in any such court, and
agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. The Parties to this Agreement agree that any of
them may file a copy of this paragraph with any court as written evidence of the
knowing, voluntary, and bargained agreement between the Parties hereto
irrevocably to waive any objections to venue or to convenience of forum. Process
in any action or proceeding referred to in the first sentence of this Section
may be served on any Party to this Agreement anywhere in the world. Neither
Party hereto may bring an action against the other under this Agreement (whether
for breach of contract, negligence or otherwise) more than twelve (12) months
after that Party becomes aware of the cause of action or one (1) year after the
termination of this Agreement, whichever is shorter.

 

n)     WAIVER OF JURY TRIAL. EACH PARTY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY, WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY.

 

o)     Relationship. The Parties are independent contractors and neither Party
is an employee, partner or joint venturer of the other. Under no circumstances
shall any of the employees of a Party be deemed to be employees of the other
Party for any purpose. No Party shall have the right to bind the other Party to
any agreement with a third party or to represent itself as a partner or joint
venturer of the other by reason of this Agreement.

 

p)     Compliance with Laws. The Parties shall each comply with all applicable
laws and regulations and shall obtain all appropriate government approvals
pertaining to their respective operations.

 

q)     Force Majeure. If the performance of this Agreement is interfered with by
any circumstance beyond the reasonable control of the Party affected, including
without limitation governmental authority to grant any consent, approval,
waiver, or authorization, or any delay on the part of any governmental authority
in granting any consent, approval, waiver, or authorization, manufacturer or
equipment vendor delays or deficiencies including ability to process correctly
calendar date-related data, delays in repair or maintenance of sites due to
restricted access by third parties, delays or barriers to construction or
coverage resulting from local zoning restrictions or frequency coordination
issues with incumbent wireless users, acts of God, such as fire, flood,
earthquake, or other natural cause, terrorist events, riots, insurrections, war
or national emergency, or strikes, boycotts, lockouts or other labor
difficulties, the Party affected by the force majeure is excused on a day-by-day
basis to the extent of the interference; provided that such Party shall use
commercially reasonable efforts to avoid or remove the causes of such
nonperformance.

 

r)     Incorporation of Schedules and Exhibits. The Parties agree that Schedules
I and II are a part of this Agreement and may be modified to add, delete, or
otherwise change the terms of this Agreement from time to time. Such modified or
additional schedules and exhibits shall become a part of this Agreement from the
date of such modification.

  

Signatures on Following Page

 

Page 13 of 14

 

 

IN WITNESS WHEREOF, the Parties have caused this Intellectual Property Agreement
to be executed as of the date first written above by their duly authorized
representatives.

 

OCWEN MORTGAGE SERVICING, INC.       By:   /s/ John V. Britti    John V. Britti 
  Title: Executive Vice President, Chief Financial Officer and Treasurer       
  ALTISOURCE SOLUTIONS S.À R.L.           By:  /s/ William B. Shepro    William
B. Shepro      Manager

 

Page 14 of 14

 

 

SCHEDULE I

 

ALTISOURCE INTELLECTUAL PROPERTY

 

Part A to Schedule I of Intellectual Property Agreement:

 

Patents

        Patents Issued U.S. PTO Patent No. Issue Date Title Inventors 7,412,418
8/12/2008 Expense Tracking, Electronic Ordering, Invoice Presentment, and
Payment System and Method William C. Erbey, Russell Bulman, Robert J. Leist,
Mary Edgecomb, Donald Vetal, Armand Bonola, Stephanie Hudson, Jeffrey Neufeld,
Debra Toussaint-Blackman, Rosemary Weaver, Sandra Blum, Federico Bucspun Pending
Ser. No. Filing Date Title Inventors U.S.
10/918,699 8/16/2004 Method and System for Providing Customer Relations
Information William C. Erbey, Scott Paul Conradson U.S.
10/937,879 9/10/2004 Method and System for Vendor Management Ralph J. Behmoiras
William C. Erbey
Arthur J. Castner
Christopher Kennedy
Keith S. Reno U.S.
09/512,845 2/25/2000 Method for Workflow Processing Through Computer Network
Ravi Ramanathan
Edmund M. Johnson
Michael A. Graves U.S.
10/408,079 4/4/2003 Method and Apparatus for Providing Selective Access to
Information Scott William Anderson

 



Page 1 of 13

 





        U.S.
10/102,104 3/19/2002 Management and Reporting System and Process for Use with
Multiple Disparate Database Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf U.S.
10/957,689 10/5/2004 Management and Reporting System and Process for Use with
Multiple Disparate Database Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf U.S.
11/141,209 6/1/2005 Call Center Services System and method Dale Pickford U.S.
11/301,247 12/13/2005 Product Optimizer Christopher Kennedy
William Erbey
Bryan Hurley U.S.
11/727,225 4/4/2003 Method and Apparatus for Providing Selective Access to
Information Scott William Anderson U.S.
11/803,306 5/22/2006 Method and system for Loan Closing William Erbey
Christopher Kennedy
Bryan Hurley



        U.S.
11/802,308 5/22/2007 Method And System For Exchange William Erbey
Christopher Kennedy
Bryan Hurley
Andrew Combs U.S.
12/111,714 04/29/2008 (parent filing 12/08/2003) Expense Tracking, Electronic
Ordering, Invoice Presentment, and Payment System and Method William C. Erbey
Russell Bulman
Robert J. Leist
Mary Edgecomb
Donald Vetal
Armand Bonola
Stephanie Hudson
Jeffrey Neufeld
Debra Toussaint-Blackman
Rosemary Weaver
Sandra Blum
Federico Bucspun U.S.
12/335,196 12/15/2008 Vendor Assurance Christopher Kennedy
Bryan Hurley U.S.
utility Unfiled Method and System for Collections Optimization William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter U.S.
12/334,168 12/12/2008 Ocwen Exchange Christopher Kennedy

 

Page 2 of 13

 



        U.S.
12/404,958 3/16/2009 EXPENSE TRACKING, ELECTRONIC ORDERING, INVOICE PRESENTMENT,
AND PAYMENT SYSTEM AND METHOD Russell Bulman;
Sandra Blum U.S.
60/163,228 3/25/2009 APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES SALUJA,
Amanjeet;
GUPTA, Ankush;
DHAYANITHY, Deepak; GUGLANI, Raman; IN
2743 MUM 2008 12/31/2008 Method and System for Collections Optimization William
C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter IN
979 MUM 2009 4/15/2009 APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES SALUJA,
Amanjeet;
GUPTA, Ankush;
DHAYANITHY, Deepak;
GUGLANI, Raman;



 

Page 3 of 13

 

 

Part B to Schedule I of Intellectual Property Agreement:

 

Trademarks

        Trademarks Registered Country Trademark Reg. No. Class European
Community REALSynergy & Design (Black & White) 6380951 09, 36, 38 European
Community REALSynergy Logo (Black & White) 6380943 09, 36, 38 European Community
REALTRANS 1174531 38 European Community REALTRANS & Arrow Design 1174515 38
European Community REALTRANS.COM 1174440 38 European Community WWW.REALTRANS.COM
1174473 38 Japan REALSAMM 4690653 09 Switzerland REALPORTAL 578928 09, 42
Switzerland REALSAMM 578931 09 Switzerland REALSERVICING 578930 09, 42
Switzerland REALSynergy & Design (Black & White) 569462 09 Switzerland
REALSynergy Logo (Black & White) 569461 09 Switzerland REALTRANS 578929 38
Taiwan REALSAMM 092007306 09 United States of America REALPORTAL 3333964 09, 42
United States of America REALREMIT 3083245 09 United States of America REALREMIT
3283741 38 United States of America REALREMIT 3493927 35, 36 United States of
America REALSAMM 2863435 09 United States of America REALSERVICING 2813709 09,
42

 

Page 4 of 13

 



        United States of America REALSYNERGY 2729544 09 United States of America
REALSynergy & Design (Black & White) 3481637 09 United States of America
REALSynergy Logo (Black & White) 3334360 09 United States of America REALTRANS
2470168 38 United States of America WE MAKE YOUR LOANS WORTH MORE 3410572 35, 36
Benelux ALTISOURCE* 1179382 09, 35, 36, 38, 39, 42 Benelux ALTISOURCE PORTFOLIO
SOLUTIONS* 1179383 09, 35, 36, 38, 39, 42 Pending Country Mark App. No. Class
European Community THINKING AHEAD. DELIVERING TODAY. 8210155 09, 35, 36, 38, 42
European Community REALDOC 8216673 09, 39, 42 India THINKING AHEAD. DELIVERING
TODAY. 1804060 09, 35, 36, 38, 42 India REALDOC 1807108 09, 39, 42 India
REALPORTAL 1701114 09, 42 India REALREMIT 1701116 09, 35, 36, 38 India REALSAMM
1701113 09 India REALSERVICING 1701115 09, 42 India REALSYNERGY 1701111 09 India
REALSynergy & Design (Black & White) 1613797 09 India REALSynergy Logo (Black &
White) 1613796 09 India REALTRANS 1701112 38 Norway THINKING AHEAD. DELIVERING
TODAY.   09, 35, 36, 38, 42 Switzerland THINKING AHEAD. DELIVERING TODAY.   09,
35, 36, 38, 42 Switzerland REALDOC 506092009 09, 39, 42

 



--------------------------------------------------------------------------------



* Denotes intellectual property that is owned by Altisource Portfolio Solutions
S.A. (formerly known as Altisource Portfolio Solutions S.à r.l., formerly known
as Ocwen Luxembourg S.à r.l.) prior to the Separation. Such intellectual
property is being included on this Schedule for clarification purposes.

 

Page 5 of 13

 



        Switzerland REALREMIT 583202008 09, 35, 36, 38 Switzerland REALSYNERGY
583182008 09 Turkey THINKING AHEAD. DELIVERING TODAY.   09, 35, 36, 38, 42
United States of America HELPING HOMEOWNERS IS WHAT WE DO! 77/103348 35, 36
United States of America REALDOC 77/596166 09, 39, 42 United States of America
THE LEADER IN LOSS MITIGATION! 77/125656 35, 36 United States of America
THINKING AHEAD. DELIVERING TODAY. 77/593386 09, 35, 36, 38, 42 Uruguay THINKING
AHEAD. DELIVERING TODAY. 401.096 09, 35, 36, 38, 42 Benelux ALTISOURCE PORTFOLIO
SOLUTIONS & Design* 1182601 09, 35, 36, 38, 39, 42 Canada ALTISOURCE* 1437569
09, 35, 36, 38, 39, 42 Canada ALTISOURCE PORTFOLIO SOLUTIONS* 1437570 09, 35,
36, 38, 39, 42 European Community ALTISOURCE* 8226177 09, 35, 36, 38, 39, 42, 45
European Community ALTISOURCE PORTFOLIO SOLUTIONS* 8226185 09, 35, 36, 38, 39,
42, 45 India ALTISOURCE* Awaiting 09, 35, 36, 38, 39, 42 India ALTISOURCE
PORTFOLIO SOLUTIONS* Awaiting 09, 35, 36, 38, 39, 42 Mauritius ALTISOURCE*
MUM0909355 09, 35, 36, 38, 39, 42 Mauritius ALTISOURCE PORTFOLIO SOLUTIONS*
MUM0909356 09, 35, 36, 38, 39, 42 Norway ALTISOURCE* 200904134 09, 35, 36, 38,
39, 42 Norway ALTISOURCE PORTFOLIO SOLUTIONS* 200904135 09, 35, 36, 38, 39, 42

 

--------------------------------------------------------------------------------



* Denotes intellectual property that is owned by Altisource Portfolio Solutions
S.A. (formerly known as Altisource Portfolio Solutions S.à r.l., formerly known
as Ocwen Luxembourg S.à r.l.) prior to the Separation.



        Switzerland ALTISOURCE* 54711/2009 09, 35, 36, 38, 39, 42 Switzerland
ALTISOURCE PORTFOLIO SOLUTIONS* 54708/2009 09, 35, 36, 38, 39, 42 Turkey
ALTISOURCE* Awaiting 09, 35, 36, 38, 39, 42 Turkey ALTISOURCE PORTFOLIO
SOLUTIONS* Awaiting 09, 35, 36, 38, 39, 42 United States of America ALTISOURCE*
77/726139 09, 35, 36, 38, 39, 42 United States of America ALTISOURCE PORTFOLIO
SOLUTIONS* 77/726143 09, 35, 36, 38, 39, 42 Uruguay ALTISOURCE* 401631 09, 35,
36, 38, 39, 42

 

Page 6 of 13

 



 

Part C to Schedule I of Intellectual Property Agreement:

 

Domain Names

  Domain Names alti-ltd.com altiportfoliosolutions.com alti-ps.com altisource.ch
altisourcelimited.com altisource-ltd.com altisourceportfoliosolution.com
altisource-ps.com altisource-pslimited.com altisourceus.com ora-rmsi.com
pmos-llc.com premiumtitleservices.com realportal.com realremit.com realsamm.biz
realsamm.com realservicing.biz realservicing.net realtrans.biz realtrans.com
realtrans.info realtrans.net synergysoftware.com Alitsourcebid.com
Alitsourcebid.net Alitsourcebid.org Alitsourcebid.us Alitsourcebid.biz
Altisourcebid.com Altisourcebid.net Altisourcebid.org

 

Page 7 of 13

 

 

Altisourcebid.us Altisourcebid.biz Altisourcehomes.com Altisourcehomes.net
Altisourcehomes.us Altisourcehomes.org Altisourcehomes.biz Altisource-homes.com
Altisource-homes.net Altisource-homes.us Altisource-homes.org
Altisource-homes.biz AltisourceHome.com Altisourcehome.net Altisourcehome.us
Altisourcehome.org Altisourcehome.biz altisource.eu
altisourceportfoliosolutions.eu altisource.lu altisourceportfoliosolutions.lu
altisourceportfoliosolutions.ch altisource.in altisourceportfoliosolutions.in
altisource.ca altisourceportfoliosolutions.ca altisource.com.mx
altisourceportfoliosolutions.com.mx altisource.cn
altisourceportfoliosolutions.cn altisource.tw altisourceportfoliosolutions.tw
altisource.hk altisourceportfoliosolutions.hk

 

Page 8 of 13

 

 

altisource.co.nz altisourceportfoliosolutions.co.nz altisource.ru
altisourceportfoliosolutions.ru altisource.net altisourceportfoliosolutions.net
altisource.org altisourceportfoliosolutions.org altisourceportfoliosolution.com
globalservicingsolutions.com

 

Page 9 of 13

 



 

Part D to Schedule I of Intellectual Property Agreement:

 

Copyrights

      Registered Copyrights Title of Work Registration No. Registration Date
IMAP software TXu000999586 May 22, 2001



    Unregistered Copyrights Title of Material Location BROCHURES/GUIDES/PAPERS  
Outsourcing for Maximum Returns: Four rules for moving beyond cost cutting to
strategic market advantage http://www.ocwenbusiness.com/BPO/bs_bpo.cfm# Hybrid
Outsourcing Solutions: A case study on what one top loan originator did to slash
underwriting costs http://www.ocwenbusiness.com/BPO/bs_bpo.cfm# Mortgage
Industry Outsourcing Survey: What the Mortgage Industry Players Really Think
http://www.ocwenbusiness.com/BPO/bs_bpo.cfm# Commercial Outsourcing White Paper
http://www.ocwenbusiness.com/BPO/bs_resources.cfm Monthly newsletters
http://www.ocwenbusiness.com/ Your Guide to Understanding Mortgage
http://www.ocwencustomers.com/documents/pdf/Servicing_Brochure.pdf Money
Management 101 http://www.ocwencustomers.com/documents/pdf/UandM_Credit.pdf
Making Timely Mortgage Payments
http://www.ocwencustomers.com/documents/pdf/Timely_Payments.pdf Understanding
Your Credit Score http://www.ocwencustomers.com/em_credit_score.cfm Ocwen’s 15
Point Loan Servicing Customer Commitment Plan
http://www.ocwencustomers.com/cp_cc.cfm Global Servicing Solutions Canada Corp.
Secures First Master Servicing Contract
http://www.globalservicingsolutions.com/Press/OCN-08-02f.pdf Global Servicing
Solutions LLC Establishes Loan and Real Estate Servicing Office in Canada
http://www.globalservicingsolutions.com/Press/ocn1118f.pdf

 

Page 10 of 13

 

 



Global Servicing Solutions Canada Corp. Receives S&P Commercial Mortgage
Servicer Rating http://www.globalservicingsolutions.com/Press/ocn0223f.pdf US -
Structured Finance Servicer Evaluation - Commercial Mortgage Servicer : Ocwen
http://www.globalservicingsolutions.com/Press/OcwenV3.pdf Ocwen Live Wire
Newsletters (June 2007 - October 2007)
http://www.ocwenbusiness.com/documents/doc/June_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/July_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/August_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/September_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/October_2007_Livewire.doc SOFTWARE  
REALTrans Ocwen-India REALSAMM Ocwen-India REALSynergy Ocwen-India



    REALPortal Ocwen-India REALRemit Ocwen-India REALServicing Ocwen-India
REALResolution Ocwen-India REALDoc Ocwen-India CIS (Customizable Imaging System)
Ocwen-India WEBSITES   globalservicingsolutions.com   ora-rmsi.com  
realportal.com   realtrans.com  

 

Page 11 of 13

 

 

Part E to Schedule I of Intellectual Property Agreement:

 

Trade Secrets

  Trade Secrets REALTrans ORA Web Portal REALB2B REALRemit REALSAMM REALSynergy
REALPortal REALServicing REALResolution (including Loss Mitigation, Foreclosure,
Bankruptcy, Eviction, Title Resolution, Mortgage Insurance, Accretion, Mortgage
Insurance Reporting, LRM, HMP, REO) REALDoc CIS (Customizable Imaging System)
Collection Scripting System ACCESS Collection System Integrated Telephony
Solution (includes IVR integration) Customer Relationship Expert (CRE) Property
Manager Appraisal Manager (part of REALTrans extension) REALBid (Bid, Auction
and Listing site) Stage V Reporting database and data transformations
Integrations to Ocwen.com website from REAL applications Matrix Collateral
Management System PMO (Project Management Office) SharePoint Repository
Integration of REAL applications with external applications Full U.S.
application based on 61/064,605 (00153) titled Expense Tracking, Electronic
Ordering and Payment System and Method; inventors R. Bulman and S. Blum (due
date for filing March 14, 2009) Method and System for Collections Optimization
(unfiled patent);

 

Page 12 of 13

 

 

Pre-payment and Default Model (unfiled patent); Housing Price Index Model AVRM
Model Behavioral Sciences-Based Call Scripting Strategic Tracking and Reporting
Dashboard Collector Effectiveness Model for Training and Personnel Selection
Account Scoring Model for Unsecured Collections Segmentation Model for Unsecured
Collections Optimal Resolution Model for Unsecured Collections

 

Page 13 of 13

 

 

SCHEDULE II

 

LICENSED INTELLECTUAL PROPERTY

 

Part A to Schedule II of Intellectual Property Agreement:

 

Patents

        Patents Issued U.S. PTO Patent No. Issue Date Title Inventors 7,412,418
8/12/2008 Expense Tracking, Electronic Ordering, Invoice Presentment, and
Payment System and Method William C. Erbey, Russell Bulman, Robert J. Leist,
Mary Edgecomb, Donald Vetal, Armand Bonola, Stephanie Hudson, Jeffrey Neufeld,
Debra Toussaint-Blackman, Rosemary Weaver, Sandra Blum, Federico Bucspun Pending
Ser. No. Filing Date Title Inventors U.S.
10/918,699 8/16/2004 Method and System for Providing Customer Relations
Information William C. Erbey, Scott Paul Conradson U.S.
10/937,879 9/10/2004 Method and System for Vendor Management Ralph J. Behmoiras
William C. Erbey
Arthur J. Castner
Christopher Kennedy
Keith S. Reno U.S.
09/512,845 2/25/2000 Method for Workflow Processing Through Computer Network
Ravi Ramanathan
Edmund M. Johnson
Michael A. Graves U.S.
10/408,079 4/4/2003 Method and Apparatus for Providing Selective Access to
Information Scott William Anderson

 

Page 1 of 11

 



        U.S.
10/102,104 3/19/2002 Management and Reporting System and Process for Use with
Multiple Disparate Database Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf U.S.
10/957,689 10/5/2004 Management and Reporting System and Process for Use with
Multiple Disparate Database Christopher M. Ruby
Chase N. Tessman
Michael R. Langolf U.S.
11/141,209 6/1/2005 Call Center Services System and method Dale Pickford U.S.
11/301,247 12/13/2005 Product Optimizer Christopher Kennedy
William Erbey
Bryan `Hurley U.S.
11/727,225 4/4/2003 Method and Apparatus for Providing Selective Access to
Information Scott William Anderson U.S.
11/803,306 5/22/2006 Method and system for Loan Closing William Erbey
Christopher
Kennedy
Bryan Hurley



        U.S.
11/802,308 5/22/2007 Method And System For Exchange William Erbey
Christopher Kennedy
Bryan Hurley
Andrew Combs U.S.
12/111,714 04/29/2008 (parent filing 12/08/2003) Expense Tracking, Electronic
Ordering, Invoice Presentment, and Payment System and Method William C. Erbey
Russell Bulman
Robert J. Leist
Mary Edgecomb
Donald Vetal
Armand Bonola
Stephanie Hudson
Jeffrey Neufeld
Debra Toussaint-Blackman
Rosemary Weaver
Sandra Blum
Federico Bucspun U.S.
12/335,196 12/15/2008 Vendor Assurance Christopher Kennedy
Bryan Hurley U.S. utility Unfiled Method and System for Collections Optimization
William C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter U.S.
12/334,168 12/12/2008 Ocwen Exchange Christopher Kennedy

 

Page 2 of 11

 



        U.S.
12/404,958 3/16/2009 EXPENSE TRACKING, ELECTRONIC ORDERING, INVOICE PRESENTMENT,
AND PAYMENT SYSTEM AND METHOD Russell Bulman; Sandra Blum U.S.
60/163,228 3/25/2009 APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES SALUJA,
Amanjeet;
GUPTA, Ankush;
DHAYANITHY, Deepak;
GUGLANI, Raman; IN
2743 MUM 2008 12/31/2008 Method and System for Collections Optimization William
C. Erbey
Ron Faris
Ashish Pandey
Amanjeet Saluja
Deepak Dhayanithy
Saurav Chawla
Seth Carter IN
979 MUM 2009 4/15/2009 APPARATUS AND METHOD FOR MODELING LOAN ATTRIBUTES SALUJA,
Amanjeet;
GUPTA, Ankush; DHAYANITHY, Deepak;
GUGLANI, Raman;

 

Page 3 of 11

 

 

Part B to Schedule II of Intellectual Property Agreement:

 

Trademarks

        Trademarks Registered Country Trademark Reg. No. Class European
Community REALSynergy & Design (Black & White) 6380951 09, 36, 38 European
Community REALSynergy Logo (Black & White) 6380943 09, 36, 38 European Community
REALTRANS 1174531 38 European Community REALTRANS & Arrow Design 1174515 38
European Community REALTRANS.COM 1174440 38 European Community WWW.REALTRANS.COM
1174473 38 Japan REALSAMM 4690653 09 Switzerland REALPORTAL 578928 09, 42
Switzerland REALSAMM 578931 09 Switzerland REALSERVICING 578930 09, 42
Switzerland REALSynergy & Design (Black & White) 569462 09 Switzerland
REALSynergy Logo (Black & White) 569461 09 Switzerland REALTRANS 578929 38
Taiwan REALSAMM 092007306 09 United States of America REALPORTAL 3333964 09, 42
United States of America REALREMIT 3083245 09 United States of America REALREMIT
3283741 38 United States of America REALREMIT 3493927 35, 36 United States of
America REALSAMM 2863435 09 United States of America REALSERVICING 2813709 09,
42

 

Page 4 of 11

 









        United States of America REALSYNERGY 2729544 09 United States of America
REALSynergy & Design (Black & White) 3481637 09 United States of America
REALSynergy Logo (Black & White) 3334360 09 United States of America REALTRANS
2470168 38 United States of America WE MAKE YOUR LOANS WORTH MORE 3410572 35, 36
Pending Country Mark App. No. Class European Community THINKING AHEAD.
DELIVERING TODAY. 8210155 09, 35, 36, 38, 42 European Community REALDOC 8216673
09, 39, 42 India THINKING AHEAD. DELIVERING TODAY. 1804060 09, 35, 36, 38, 42
India REALDOC 1807108 09, 39, 42 India REALPORTAL 1701114 09, 42 India REALREMIT
1701116 09, 35, 36, 38 India REALSAMM 1701113 09 India REALSERVICING 1701115 09,
42 India REALSYNERGY 1701111 09 India REALSynergy & Design (Black & White)
1613797 09 India REALSynergy Logo (Black & White) 1613796 09 India REALTRANS
1701112 38 Norway THINKING AHEAD. DELIVERING TODAY.   09, 35, 36, 38, 42
Switzerland THINKING AHEAD. DELIVERING TODAY.   09, 35, 36, 38, 42 Switzerland
REALDOC 506092009 09, 39, 42 Switzerland REALREMIT 583202008 09, 35, 36, 38
Switzerland REALSYNERGY 583182008 09 Turkey THINKING AHEAD. DELIVERING TODAY.  
09, 35, 36, 38, 42 United States of America HELPING HOMEOWNERS IS WHAT WE DO!
77/103348 35, 36 United States of America REALDOC 77/596166 09, 39, 42 United
States of America THE LEADER IN LOSS MITIGATION! 77/125656 35, 36 United States
of America THINKING AHEAD. DELIVERING TODAY. 77/593386 09, 35, 36, 38, 42
Uruguay THINKING AHEAD. DELIVERING TODAY. 401.096 09, 35, 36, 38, 42

 

Page 5 of 11

 







    Unregistered
Trademarks Location RECOVER MORE! http://www.ocwenbusiness.com/nci.cfm#,
http://www.ocwenbusiness.com/ CLOSE MORE LOANS!
http://www.ocwenbusiness.com/bs_loanprocessing.cfm,
http://www.ocwenbusiness.com/     [img001.jpg]
http://www.globalservicingsolutions.com/     GLOBAL SERVICING SOLUTIONS
http://www.globalservicingsolutions.com/ GLOBAL EXPERIENCE … LOCAL EXPERTISE
http://www.globalservicingsolutions.com/ REALSynergyPLUS
http://www.globalservicingsolutions.com/technology.html REALResolution
http://www.ocwenbusiness.com/documents/pdf/Moody_s.pdf



 

Page 6 of 11

 

 

Part C to Schedule II of Intellectual Property Agreement:

 

Domain Names

  Domain Names ora-rmsi.com pmos-llc.com premiumtitleservices.com realportal.com
realremit.com realsamm.biz realsamm.com realservicing.biz realservicing.net
realtrans.biz realtrans.com realtrans.info realtrans.net synergysoftware.com

 

Page 7 of 11

 

 

Part D to Schedule II of Intellectual Property Agreement:

 

Copyrights

      Registered Copyrights Title of Work Registration No. Registration Date
IMAP software TXu000999586 May 22, 2001



    Unregistered Copyrights Title of Material Location BROCHURES/GUIDES/PAPERS  
Outsourcing for Maximum Returns: Four rules for moving beyond cost cutting to
strategic market advantage http://www.ocwenbusiness.com/BPO/bs_bpo.cfm# Hybrid
Outsourcing Solutions: A case study on what one top loan originator did to slash
underwriting costs http://www.ocwenbusiness.com/BPO/bs_bpo.cfm# Mortgage
Industry Outsourcing Survey: What the Mortgage Industry Players Really Think
http://www.ocwenbusiness.com/BPO/bs_bpo.cfm# Commercial Outsourcing White Paper
http://www.ocwenbusiness.com/BPO/bs_resources.cfm Monthly newsletters
http://www.ocwenbusiness.com/ Your Guide to Understanding Mortgage
http://www.ocwencustomers.com/documents/pdf/Servicing_Brochure.pdf Money
Management 101 http://www.ocwencustomers.com/documents/pdf/UandM_Credit.pdf
Making Timely Mortgage Payments
http://www.ocwencustomers.com/documents/pdf/Timely_Payments.pdf Understanding
Your Credit Score http://www.ocwencustomers.com/em_credit_score.cfm Ocwen’s 15
Point Loan Servicing Customer Commitment Plan
http://www.ocwencustomers.com/cp_cc.cfm Global Servicing Solutions Canada Corp.
Secures First Master Servicing Contract
http://www.globalservicingsolutions.com/Press/OCN-08-02f.pdf Global Servicing
Solutions LLC Establishes Loan and Real Estate Servicing Office in Canada
http://www.globalservicingsolutions.com/Press/ocn1118f.pdf

 

Page 8 of 11

 



 



Global Servicing Solutions Canada Corp. Receives S&P Commercial Mortgage
Servicer Rating http://www.globalservicingsolutions.com/Press/ocn0223f.pdf US -
Structured Finance Servicer Evaluation - Commercial Mortgage Servicer : Ocwen
http://www.globalservicingsolutions.com/Press/OcwenV3.pdf Ocwen Live Wire
Newsletters (June 2007 - October 2007)
http://www.ocwenbusiness.com/documents/doc/June_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/July_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/August_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/September_2007_Livewire.doc;
http://www.ocwenbusiness.com/documents/doc/October_2007_Livewire.doc SOFTWARE  
REALTrans Ocwen-India REALSAMM Ocwen-India REALSynergy Ocwen-India



    REALPortal Ocwen-India REALRemit Ocwen-India REALServicing Ocwen-India
REALResolution Ocwen-India REALDoc Ocwen-India CIS (Customizable Imaging System)
Ocwen-India WEBSITES   globalservicingsolutions.com   ora-rmsi.com  
realportal.com   realtrans.com  

 

Page 9 of 11

 

 

Part E to Schedule II of Intellectual Property Agreement:

 

Trade Secrets

  Trade Secrets REALTrans ORA Web Portal REALB2B REALRemit REALSAMM REALSynergy
REALPortal REALServicing REALResolution (including Loss Mitigation, Foreclosure,
Bankruptcy, Eviction, Title Resolution, Mortgage Insurance, Accretion, Mortgage
Insurance Reporting, LRM, HMP, REO) REALDoc CIS (Customizable Imaging System)
Collection Scripting System ACCESS Collection System Integrated Telephony
Solution (includes IVR integration) Customer Relationship Expert (CRE) Property
Manager Appraisal Manager (part of REALTrans extension) REALBid (Bid, Auction
and Listing site) Stage V Reporting database and data transformations
Integrations to Ocwen.com website from REAL applications

 

Page 10 of 11

 

 

Matrix Collateral Management System PMO (Project Management Office) SharePoint
Repository Integration of REAL applications with external applications Full U.S.
application based on 61/064,605 (00153) titled Expense Tracking, Electronic
Ordering and Payment System and Method; inventors R. Bulman and S. Blum (due
date for filing March 14, 2009) Method and System for Collections Optimization
(unfiled patent); Pre-payment and Default Model (unfiled patent); Housing Price
Index Model AVRM Model Behavioral Sciences-Based Call Scripting Strategic
Tracking and Reporting Dashboard Collector Effectiveness Model for Training and
Personnel Selection Account Scoring Model for Unsecured Collections Segmentation
Model for Unsecured Collections Optimal Resolution Model for Unsecured
Collections

 

Page 11 of 11

 

